Title: From Thomas Jefferson to George Wythe, 7 April 1800
From: Jefferson, Thomas
To: Wythe, George



Th: Jefferson to G. Wythe.
Philadelphia Apr. 7. 1800.

I recieved in due time your favor of Feb. 22. and shall with pleasure assist mr Marshall in the negociation with mr Lowndes, whenever desired either by mr Marshall or our executive.
I wrote you a troublesome letter sometime ago, and now propose some additiments to it. it is with vast reluctance I do it, and would not do it, if books could furnish the information I want. but these are minutiae of practice, which are hardly to be met with in the books, and therefore can only be learned from practical men; and you know how destitute we are of such in Parliamentary reading at present. that science is so lost, & yet so important, that I am taking considerable pains, and shall pursue it through the ensuing summer to form a Parliamentary Manual, which I shall deposit with the Senate of the US. and may thence possibly get into the public possession. to this I shall not object, if I can be satisfied that what I shall prepare will be correct. on the contrary it may do good by presenting to the different legislative bodies a chaste Praxis to which they may by degrees conform their several inconsistent & embarrassing modes of proceeding. but there is but one person in America whose information & judgment I have sufficient confidence in, to be satisfied that what I may put together, would be rigorously correct: and he is so absorbed in other useful duties, more peculiarly his own, that I have no right to trouble him with helping me through mine. I can ask it only on the score of charity, for which we are all bound to find time.—we shall probably rise the 1st. or 2d. week of May, after which I shall be at Monticello, where & every where it will give me the greatest pleasure to hear of the continuance of your health. may you enjoy it with many long years of life for the solace of your friends & service of your country. Adieu—most affectionately.
